          Case 2:20-cv-03966-CMR Document 15 Filed 12/01/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES EVERETT SHELTON,

        Plaintiffs,
                                                        Case No. 2:20-cv-03966-CMR
v.

DIRECT ENERGY, LP, AND KAA
ENERGY, INC.,

        Defendant.


         DEFENDANT DIRECT ENERGY, LP’S RESPONSE TO PLAINTIFF’S
      MOTION FOR ALTERNATIVE SERVICE AND FOR EXTENSION OF TIME TO
     SERVE SUMMONS AND COMPLAINT UPON DEFENDANT KAA ENERGY, INC.

        Defendant Direct Energy, LP (“Direct Energy”) files this response to Plaintiff James

Everett Shelton’s Motion for Alternative Service and for Extension of Time to Serve Summons

and Complaint Upon Defendant KAA Energy, INC. (Dkt. 14, the “Motion”), and respectfully

shows the Court as follows:

        1.      On November 18, 2020, Mr. Shelton filed his Motion asking this Court for both

an extension of time to serve KAA Energy and to serve via alternative means.

        2.      Direct Energy does not oppose Mr. Shelton’s Motion.


Dated: December 1, 2020                            By: /s/ William B. Thomas
                                                      Steven M. Lucks, Esq.
                                                      FISHKIN LUCKS LLP
                                                      1601 Market Street, 19th Floor
                                                      Philadelphia, PA 19103
                                                      (215) 607-2500 (Telephone)
                                                      (973) 679-4435 (Facsimile)
                                                      slucks@fishkinlucks.com

                                                          -and-
         Case 2:20-cv-03966-CMR Document 15 Filed 12/01/20 Page 2 of 2




                                                        MCDOWELL HETHERINGTON LLP
                                                        Michael D. Matthews, Jr.*
                                                        Texas Bar No. 24051009
                                                        William B. Thomas*
                                                        Texas Bar No. 24083965
                                                        1001 Fannin Street, Suite 2700
                                                        Houston, Texas 77002
                                                        T: (713) 337-5580
                                                        F: (713) 337-8850
                                                        matt.matthews@mhllp.com
                                                        william.thomas@mhllp.com

                                                        *pro hac vice applications to be filed

                                                        Attorneys for Defendant



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on the 1st
Day of December, 2020 via CM/ECF on all counsel of record.



                                                   /s/ William B. Thomas
                                                   William B. Thomas
                                                   Attorney for Direct Energy, LP




                                               2
